Citation Nr: 0403210	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  01-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of Title 38, United States Code, Section 
1151.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945.  He died in June 1997.  The appellant is the widow of 
the veteran.  She claims that she is entitled to DIC under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death and maintains that VA failed to diagnose the 
veteran's lung and heart disease in a proper and timely 
manner, thereby causing his premature and unnecessary death 
by lung cancer.

The record shows that, in September 2002, the Board denied 
the appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  Thereafter, the appellant 
appealed the Board's September 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2003, the appellant's representative and VA General Counsel 
filed a joint motion to vacate the Board's September 2002 
decision that denied a claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  By an Order dated in July 
2003, the Court vacated the Board's September 2002 decision, 
and remanded the matter to the Board for readjudication.  


REMAND

In the July 2003 joint motion filed with the Court, the 
appellant's attorney and VA General Counsel concluded that 
the Board had not sufficiently explained how the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) had been met with respect to the appellant's 
claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and of the 
information or evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  Given the argument 
set forth in the July 2003 joint motion, the Board concludes 
that VA has not satisfied its duty to notify the appellant of 
what was needed to substantiate the claim of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1151, particularly 
with respect to the information or evidence required of the 
appellant and the evidence that VA would obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Because of the specific instructions 
in the July 2003 joint motion and July 2003 Court Order, a 
remand is required in this case.  

For the reasons set out above, the Board will remand this 
case in order to comply with the July 2003 Court Order.

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio, supra.  The appellant 
should be specifically told of what is 
yet required to substantiate her claim of 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 and of the 
information or evidence she should 
submit, if any, and of the information or 
evidence that VA will yet obtain with 
respect to her claim.  38 C.F.R. § 3.159 
(2003).  She should be specifically 
informed that she should submit any 
evidence in her possession that pertains 
to the claim on appeal.

2.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should undertake any additional 
evidentiary development deemed 
appropriate and re-adjudicate the claim.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in March 2002.  38 C.F.R. 
§ 19.31 (2003).  The appellant and her 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

